Motion by the respondent, Aida Kuperman-Umansky, admitted as Aida Kuperman, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 15, 1995, under the name Aida Kuperman. By decision and order on motion of this Court dated March 1, 2000, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (1) (1) (ii) and (iii), and the matter was referred to the Honorable Robert T. Groh, as Special Referee, to hear and report. By decision and order on motion of this Court dated June 13, 2000, the petitioner’s motion to find the respondent in default and to appoint a conservator was denied. By opinion and order of this Court dated July 16, 2001, the respondent was disbarred based on the Special Referee’s report which sustained two charges of professional misconduct (see Matter of Kuperman, 285 AD2d 200 [2001]). By decision and order on motion of this Court dated May 14, 2009, the respondent’s application for reinstatement was held in abey*1070anee and the matter was referred to the Committee on Character and Fitness to investigate and report on her current fitness to be an attorney. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness dated April 12, 2010, and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further
Ordered that, effective immediately, the respondent, Aida Kuperman, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Aida Kuperman to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Fisher and Florio, JJ., concur.